DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 09/08/2022.  Claims 1-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
As per claim 2, there is lack of antecedent basis for “a first user interface” in lines 1-2.  This similarly applies to claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 7 recites “receive contextual information extrinsic to the system by receiving temperature information sensed by a temperature sensor or light intensity information sensed by a light intensity sensor” which depends on claim 1 which recites “wherein the item is distinct from and not physically connected to the electronic device”.  However, the specification does not support the above features.  The specification describes “the electronic device may include…a digital camera” in paragraph 58 and the embodiments including “an external temperature sensor 352 and a light intensity sensor 354” (e.g. paragraphs 92, 120, etc. of the printed publication) refer to a camera that is not distinct from and not physically connected to the electronic device (such as shown in figure 6).  As such, claim 7 fails to comply with the written description requirement.  This similarly applies to claims 14-15.
Claim 16 recites “wherein the electronic device comprises a camera” which depends on claim 8 which recites “wherein the item is distinct from and not physically connected to the electronic device”.   However, the specification does not support the above features.  A camera is described in the specification as being the electronic device (e.g. paragraph 58 of the printed publication and figure 6), i.e. the camera is not distinct from and not physically connected to the electronic device.  As such, claim 16 fails to comply with the written description requirement.  Claims 17-18 depend on claim 16, and thus also lack written description.

Response to Arguments
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kluge et al. (US 20030100964 A1) in view of Kennedy et al. (US 6167255 A).
As per independent claim 1, Kluge teaches an electronic device comprising: a touch-sensitive display (e.g. in paragraph 34, “touch-screen monitor”); one or more processors (e.g. in paragraph 31, “personal computer 102, wireless hand-held device 103…”); and a memory storing instructions that when executed, cause the electronic device (e.g. in paragraph 33, “memory, mass storage, and a degree of data processing capability”) to: receive an assistance request related to an item from a user through a user interface operating in a first state to be associated with the item (e.g. in paragraphs 29 and 35-37, “[For] Automobiles, appliances, and other devices[, a first UI state including] a gross perspective, and the information view presents data or links to data about available documentation, features and the like” and figure 2 showing user interface in a first state and then, paragraphs 40-42, “user can select a sub-unit data structure”), wherein the item is distinct from and not physically connected to the electronic device (e.g. in paragraph 31 and figure 1 showing computing devices 103 and 102 distinct and not physically connected to e.g. element 107); responsive to receiving the assistance request, transition the user interface to a second state to perform an assistance operation for the user (e.g. in paragraphs 29 and 40-42, “a user will…be presented with the detailed information about a sub-component if and when that sub-component is selected” and figure 3 or 4), based at least in part on the assistance request, determine an assistance response regarding the item for the user and perform the assistance response for the user via the user interface operating in the second state (e.g. in paragraphs 10, 43-44 and 54, “Selection of an data structure results in updating of all the frames as shown in FIG. 3 to present information corresponding to the selected data structure… display documentation, functionality, actions, error conditions and/or order information specific to the selected component” including “product manual”, “play an animation”, etc.), but does not specifically teach one or more sensors and based on receiving the assistance request, receive contextual information extrinsic to the electronic device via the one or more sensors and based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determining the assistance response.  
However, Kennedy teaches an electronic device comprising one or more sensors (e.g. column 4 lines 6-16, “Mobile units 12 may be hand-held or portable devices associated with any mobile items 25, such as cars… Mobile unit 12 couples to… sensors 26”) and based on receiving an assistance request (e.g. in column 10 lines 7-20, “select a menu option”), receive contextual information extrinsic to the electronic device via the one or more sensors (e.g. in column 7 lines 28-37 and column 15 lines 1-5, “engine sensors, trailer sensors, personal medical sensors, airbag deployment sensors, alarms, temperature gauges, accelerometers, security sensors, onboard positioning sensors, or other sensors that generate information on the status or condition… an operator of mobile unit 12 may issue a…command…to monitor and control a particular sensor 26”) and based at least in part on the assistance request and the contextual information extrinsic to the electronic device, determining the assistance response (e.g. in column 9 line 37-41, column 10 lines 7-20, and column 14 line 50 – column 15 line 5, “user interface 22 and platform 24 enable an operator of mobile unit 12 to perform diagnostic tests on sensors 26… performing diagnostic tests, using interface 22… monitor and control a particular sensor 26”).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kluge to include the teachings of Kennedy because one of ordinary skill in the art would have recognized the benefit of providing contextually relevant assistance.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the first interface comprises a button (e.g. Kluge, in paragraph 44, “pressing…button”; Kennedy, in in column 2 lines 45-47, e.g. “user interface at the mobile unit having a display and a number of buttons”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches determine the assistance response for the user based at least in part on searching an assistance file via a network or searching an assistance file of the electronic device (e.g. Kluge, in paragraphs 27, 32-33, 53, and 55, “identify the contained sub-unit data structures for use in GUI application processes that access external databases and/or access sub-unit data structures… XML document or the like” and figure 1).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches provide the assistance response via the user interface presented on the touch-sensitive display (e.g. Kluge, in paragraphs 10, 34, 43-44 and 54, “touch-screen monitor… updating of all the frames as shown in FIG. 3 to present information corresponding to the selected data structure… display documentation, functionality, actions, error conditions and/or order information specific to the selected component”).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches provide at least one of (i) a guided response assistance related to the item, (ii) an interactive tutorial assistance related to the item (e.g. Kluge, in paragraph 43, “some unit data structures will include animation sequences that will illustrate certain actions and functionality. For example, selection of the "access lint filter" entry in the information window may launch an animation sequence describing how the porthole door is operated as shown in FIG. 4” and figures 3-4).
As per claim 6, the rejection of claim 4 is incorporated and the combination further teaches receive a second user input responsive to the assistance response and provide a second assistance response correlating to the second user input responsive to the assistance response (e.g. Kluge, in paragraph 43, “selection of the "access lint filter" entry in the information window may launch an animation sequence describing how the porthole door is operated as shown in FIG. 4” and figure 4).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches receive contextual information extrinsic to the system by receiving temperature information sensed by a temperature sensor or light intensity information sensed by a light intensity sensor (e.g. Kennedy, in column 7 lines 28-37 and column 15 lines 1-5, “temperature gauges… an operator of mobile unit 12 may issue a…command…to monitor and control a particular sensor 26”).  
Claims 8-13 are the method claims corresponding to system claims 1-6, and are rejected under the same reasons set forth.
Claims 19-20 are the medium claims corresponding to system claims 1-2, and are rejected under the same reasons set forth and the combination further teaches a non-transitory computer-readable medium (e.g. Kluge, in paragraph 33, “memory, mass storage, and a degree of data processing capability”).

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kluge et al. (US 20030100964 A1) in view of Kennedy et al. (US 6167255 A) and further in view of Walker et al. (US 20040174434 A1).
As per claim 14, the rejection of claim 8 is incorporated and the combination further teaches wherein the one or more sensors of the electronic device comprise a temperature sensor (e.g. Kennedy, in column 7 lines 28-37 and column 15 lines 1-5, “temperature gauges… an operator of mobile unit 12 may issue a…command…to monitor and control a particular sensor 26”), but does not specifically teach a light sensor.  However, Walker teaches sensors including a light intensity sensor (e.g. Walker, in paragraphs 93 and 226, “ambient light (e.g., determined with a light sensor)…temperature (e.g., determined by a temperature/infrared sensor)”).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Walker because one of ordinary skill in the art would have recognized the benefit of further incorporating other well-known types of sensors.  
As per claim 15, the rejection of claim 14 is incorporated and the combination further teaches wherein the one or more processors receive contextual information extrinsic to the electronic device by receiving temperature information sensed by the temperature sensor or light intensity information sensed by the light intensity sensor (e.g. Kennedy, in column 7 lines 28-37 and column 15 lines 1-5, “temperature gauges… an operator of mobile unit 12 may issue a…command…to monitor and control a particular sensor 26”; Walker, in paragraphs 93 and 226, “ambient light (e.g., determined with a light sensor)…temperature (e.g., determined by a temperature/infrared sensor)”).  
As per claim 16, the rejection of claim 15 is incorporated, but the combination of Kluge and Kennedy does not specifically teach wherein the electronic device comprises a camera.  However, Walker teaches a camera (e.g. in paragraphs 91 and 93, “a camera”).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Walker because one of ordinary skill in the art would have recognized the benefit of further providing assistance for other well-known entities.  
As per claim 17, the rejection of claim 16 is incorporated and the combination further teaches wherein the assistance request is associated with operation of the camera (e.g. Walker, in paragraphs 23, 25, 566-569, 572, 575, and 578, “outputting an indication that an adjustment to a setting is recommended, outputting a message describing an adjustment to a setting”, etc.).
As per claim 18, the rejection of claim 17 is incorporated and the combination further teaches determine the assistance response based on a background in an image captured by the camera (e.g. Walker, in paragraphs 23, 25, 106, 279, 282, 569, 572, 575, and 578, “information gathering…by detection of environmental conditions… such information may be used…in improving the quality of images [by] suggest…settings adjustments… settings include, without limitation: shutter speed… on the camera” and “the camera 130 automatically captures an image of a scene (e.g., in order to make suggestions that the user adjust one or more settings)… he may aim the camera at a scene (e.g., his girlfriend in front of the Golden Gate Bridge). The camera may capture an image of this scene and then output a [suggestion] to the user based on the image [e.g.] I suggest that you use a smaller aperture to ensure that both the foreground and the background of your photo are in focus. An aperture of f/8 or smaller would be good for this photo… [e.g.] determine an optimum framing for a scene (e.g., with a subject slightly off center and an interesting tree in the background)”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Fuller (US 5179653 A) teaches “zone buttons 50 are each 52-82 associated with a function (such as zoom in, zoom out, etc.) but this function is not fixed and can be changed by simply selecting one of the page buttons” (e.g. in figures 4-6 and column 5 lines 16-45).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/27/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176